Plaintiff, who was the driver of a truck that hauled away concrete construction debris, fell to the ground from a height of 9 to 10 feet. This happened after he lost his balance while pulling a tarpaulin from a stationary roller over the truck’s contents. However, because the record establishes that plaintiff was not engaged "in the erection, demolition, repairing, altering, painting, cleaning or pointing” of "a building or structure” within the intended meaning of Labor Law § 240 (1), the IAS Court erred in granting summary judgment in his favor on the issue of liability, and should have dismissed the cause of action. Concur—Milonas, J. P., Ellerin, Rubin, Ross and Mazzarelli, JJ.